Citation Nr: 0703268	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for prostate cancer, status post brachytherapy.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that decreased the disability 
evaluation of the veteran's service-connected prostate 
cancer, status post brachytherapy, from 100 percent to 20 
percent, effective September 1, 2004.  The veteran perfected 
a timely appeal of this determination to the Board.


FINDINGS OF FACT

1.  Following the veteran's brachytherapy in September 2002, 
there has been no local reoccurrence or metastasis of the 
veteran's prostate cancer.

2.  Voiding dysfunction, and not renal dysfunction, is the 
predominant residual of the veteran's prostate cancer.

3.  The most frequently the veteran has urinated in the 
average night since his October 2003 VA examination has been 
three times, and there has not been a daytime voiding 
interval of less than one hour; the veteran is not required 
to wear any kind of absorbent materials either during the day 
or at night, and has not been treated with catherizations, 
dilations or drainage procedures.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for prostate cancer, status post brachytherapy, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In this case VA satisfied its duty to notify by means of a 
December 2003 letter and proposed rating decision, and an 
April 2005 letter from the AOJ to the veteran.

The veteran was initially notified of the RO's proposed 
disability reduction in a rating decision dated in December 
2003.  The Board finds that this rating decision and its 
accompanying letter complied with the provisions of 38 C.F.R. 
§ 3.105(e) (2006), which require notification of the proposed 
reduction in evaluation, a statement of the material facts 
and reasons for such reduction, and an opportunity to submit 
evidence within 60 days to show that compensation payments 
should be continued at their present level.  The RO has 
complied with the procedural due process requirements 
provided for in 38 C.F.R. § 3.105(e).  As the reduction 
occurred within less than five years from the award of the 
100 percent rating, is not governed by the provisions of 38 
C.F.R. § 3.344 (2006) regarding stabilization of ratings.  
See 38 C.F.R. § 3.344(c) (2006).

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability.  " Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations." Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work. Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating. 38 C.F.R. § 3.344(c).

The April 2005 letter informed the veteran of what evidence 
was required to substantiate his claim for entitlement to an 
evaluation in excess of 20 percent for prostate cancer, 
status post brachytherapy, and of his and VA's respective 
duties for obtaining evidence, and also asked the veteran to 
submit any relevant evidence and/or information in his 
possession to the AOJ.

After VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's private post-service medical records 
and VA medical records regarding his disability, a VA 
compensation and pension examination, and written statements 
from the veteran.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for prostate cancer, status post 
brachytherapy.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.
Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; 
or, creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion
80
Constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 
40 percent disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under 
diagnostic code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2006)

In the instant case, medical records indicate that the 
veteran was diagnosed with prostate cancer with a PSA of 7.9 
in April 2002.  On May 2002 examination, it was noted that 
there was no clinical evidence of extracapsular spread of the 
cancer.

The veteran was treated for such cancer in September 2002 
with brachytherapy involving the implantation of radium 
seeds.

On follow-up examination in October 2002, the veteran was 
noted to be doing well.

On April 2003 examination, the veteran was noted to have no 
specific complaints or problems, other than some intermittent 
low back pain, and was noted to be doing well.

The veteran was afforded a VA examination in October 2003.  
On examination, the veteran was diagnosed as having prostate 
cancer, post brachytherapy treatment, accompanied by nocturia 
times three.  Laboratory study results were negative for 
renal dysfunction.

On June 2004 examination, the veteran was diagnosed as having 
prostate cancer, with no evidence of disease.  Laboratory 
study results were negative for renal dysfunction.

On VA examination in May 2005, it was noted that the veteran 
reported being told by his private urologist that he was 
essentially cancer free at the present time.  The veteran 
also reported urinating one or maximally twice in an average 
night and voiding a few times a day, depending on the amount 
of fluid he ingested.  The veteran also reported some 
hesitancy in getting his urine stream started, sometimes 
having partial obstruction of urinary stream, with some post 
voiding dribbling, which caused him to change his shorts as 
much as two to three times a week.  The veteran denied 
incontinence, and did not use any kind of absorbent materials 
either during the day or at night.  There were no 
catherizations, dilations or drainage procedures being 
carried out as treatment.  On examination, the veteran's 
prostate was noted to be small and nontender, with no nodules 
on the prostate gland in rectal examination.  The veteran was 
diagnosed with carcinoma of the prostate, status post 
brachytherapy, with normal PSA and urinalysis at the present 
time with some postvoiding dribbling and impotence.

After a review of the record, the Board finds that that VA 
properly reduced the veteran's disability rating for prostate 
cancer from 100 percent to 20 percent.

The record reflects that in October 2003, more than 6 months 
after brachytherapy treatment of his prostate cancer, the 
veteran was given a VA examination.  The medical evidence 
subsequent to this examination, including a June 2004 private 
examination report, demonstrates that there has been no local 
reoccurrence of the cancer, and that it has not metastasized.  
Therefore, the veteran's disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Also, from the time the veteran was first diagnosed with 
prostate cancer, it was noted that there was no clinical 
evidence of extracapsular spread of the cancer.  On 
examination of the veteran, urinalysis has been negative, and 
there have been no renal problems noted in the medical 
evidence.  Therefore, the Board determines that voiding 
dysfunction, and not renal dysfunction, is the predominant 
residual of the veteran's prostate cancer.

According to the rating criteria for voiding dysfunction, the 
veteran's disability most nearly approximates a 20 percent 
rating.  On May 2005 VA examination, the veteran reported 
urinating a few times a day, depending on the amount of fluid 
he ingested, and the most the veteran has noted urinating in 
the average night since his October 2003 examination has been 
three times.  As the medical evidence does not show daytime 
voiding interval less than one hour or awakening to void five 
times or more per night, the veteran is not entitled to a 
rating in excess of 20 percent for urinary frequency under 
the rating criteria for voiding dysfunction.  Furthermore, on 
May 2005 VA examination, the veteran denied incontinence or 
using any kind of absorbent materials either during the day 
or at night.  As the veteran is not required to wear 
absorbent materials which must be changed 2 to 4 times a day, 
he is not entitled to a rating in excess of 20 percent for 
urine leakage under the criteria for voiding dysfunction.  
Finally, on May 2005 VA examination, it was noted that there 
were no catherizations, dilations or drainage procedures 
being carried out as treatment.  As the veteran does not have 
urinary retention requiring intermittent or continuous 
catherization, the veteran is not entitled to rating in 
excess of 20 percent for obstructed voiding under the rating 
criteria for voiding dysfunction.

Therefore, in light of the fact that there has been no local 
reoccurrence or metastasis of the veteran's prostate cancer, 
and also the fact that the veteran's disability does not more 
closely approximate a 30 or 40 percent rating than a 20 
percent rating under the criteria for voiding dysfunction, 
the Board finds, in accordance with the rating criteria of 
Diagnostic Code 7528, that a disability rating in excess of 
20 percent is not warranted in this case.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for prostate cancer, status post brachytherapy, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


